Broyles, P. ,T.
The evidence in this case, connecting the accused with the larceny of the. property changed, was purely circumstantial and was not sufficient to exclude every reasonable hypothesis save that of the defendant’s guilt. It follows that the court erred in overruling the motion for a new trial.

Judgment reversed.


Bloodworth and Harwell, JJ., concur.

Indictment for larceny from house.; from Stewart superior court —Judge Littlejohn. July 3, 1918.
It was testified that on the morning of January 19, 1918, the prosecutor missed from his crib thirteen bushels of Spanish ground-peas which were there when he locked the crib about sundown of the preceding day, and he went from there a short distance into the woods and saw the defendant cutting wood on a steep hillside, “where nobody ever went to get wood before,” and he found in a bush, about 31 steps from where the defendant was cutting wood, .thirteen bushels of groundpeas of the Spanish variety in five sacks, one of which belonged to the defendant. “There were no tracks of any kind around the groundpeas.” The defendant, in his statement at the trial, denied that the sack mentioned in the testimony belonged to him. He said that he spent the night of January 18 at the house of Jonas Morris Sr., and at the request of Jonas went the next morning to cut and haul wood. Witnesses for the defendant testified to the same effect.
T. T. James, G. T. Harrell, for plaintiff in error.
John A. Fort, solicitor-general, contra.